        Case 8:20-bk-13014-MW Doc 199 Filed 08/25/21 Entered 08/25/21 21:26:55                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 23, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 25, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 23, 2021 at the address(es) listed
below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
        Case 8:20-bk-13014-MW Doc 199 Filed 08/25/21 Entered 08/25/21 21:26:55                                               Desc
                            Imaged Certificate of Notice Page 2 of 4
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Aug 23, 2021                                       Form ID: pdf042                                              Total Noticed: 1
                             on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Kari L Ley
                             on behalf of Respondent Joanne Russell Ley1238@att.net

Kari L Ley
                             on behalf of Respondent Erich Russell Ley1238@att.net

Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 17
Case 8:20-bk-13014-MW Doc 199 Filed 08/25/21 Entered 08/25/21 21:26:55                                   Desc
                    Imaged Certificate of Notice Page 3 of 4


    1 D. EDWARD HAYS, #162507
      ehays@marshackhays.com
    2 DAVID A. WOOD, #272406
      dwood@marshackhays.com                                                  FILED & ENTERED
    3 TINHO MANG, #322146
      tmang@marshackhays.com
    4 MARSHACK HAYS LLP                                                             AUG 23 2021
      870 Roosevelt Avenue
    5 Irvine, CA 92620                                                         CLERK U.S. BANKRUPTCY COURT
      Telephone: (949) 333-7777                                                Central District of California
                                                                               BY jle        DEPUTY CLERK
    6 Facsimile: (949) 333-7778

    7 Attorneys for Chapter 7 Trustee,
      RICHARD A. MARSHACK                                              CHANGES MADE BY COURT
    8

    9                                 UNITED STATES BANKRUPTCY COURT
   10                    CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION
   11

   12 In re                                                       Case No. 8:20-bk-13014-MW
   13 NORTHERN HOLDING, LLC,                                      Chapter 7
   14                    Debtor.                                  ORDER APPROVING STIPULATION
                                                                  FOR TURNOVER OF REAL PROPERTY
   15                                                             LOCATED AT
                                                                  1172 SAN MARCOS ROAD, PASO
   16                                                             ROBLES, CA
   17                                                             [NO HEARING REQUIRED]
   18             The court having reviewed and considered the Stipulation for Turnover of Real Property
   19 Located at 1172 San Marcos Road, Paso Robles, CA, APN Nos. 026-104-001, 027-145-022 (the

   20 ³6WLSXODWLRQ´'RFNHW1R184),1 and good cause appearing,

   21             IT IS HEREBY ORDERED that the Stipulation is approved as follows:
   22             1.     The San Marcos Lease, to the extent that it is valid, is voluntarily and mutually
   23 terminated and any and all interests of Rabbit Ridge in the San Marcos Lease is terminated,

   24 including but not limited to any leasehold, occupancy, or possessory interest in the property and

   25 facilities located at 1172 San Marcos Road, Paso Robles, CA, APN Nos. 026-104-001 and 027-145-

   26  ³3URSHUW\´ and any right to use the production facilities at the Property.
   27

   28
        1
            All terms not defined herein are used as they are defined in the Stipulation.

                                                             1
        4816-7517-2594v.1-1015.146
Case 8:20-bk-13014-MW Doc 199 Filed 08/25/21 Entered 08/25/21 21:26:55                           Desc
                    Imaged Certificate of Notice Page 4 of 4


    1          2.      Rabbit Ridge shall vacate and turn over possession of the Property and all keys, gate
    2 openers, and all other methods of access to the Property to the Trustee on or before midnight on July

    3  ³7XUQRYHU'HDGOLQH´ 

    4          3.      To the extent that any such rights exist, any occupancy, possessory, and rights of use
    5 of Rabbit Ridge at the Property are extinguished.

    6          4.      In the event Rabbit Ridge does not vacate and turn over possession of the Property by
    7 the Turnover DeaGOLQHDQGXSRQ7UXVWHH¶VUHTXHVWWKH&OHUNPD\LVVXHDZULWRIDVVLVWDQFH

    8 authorizing the United States Marshals Service to remove and lock Rabbit Ridge out of the Property.

    9          5.      Trustee may seek all necessary and appropriate court orders to enforce the terms and
   10 purpose of this Order.

   11          6.      In the course of vacating the Property and turnover to the Trustee, Rabbit Ridge shall
   12 not remove, destroy, disturb, or tamper with any of the following: furniture, fixtures including trade

   13 fixtures, inventory, agricultural assets such as crops, vines, seeds, and raw and unfinished products,

   14 wine barrels and casks, machinery and equipment (including but not limited to bottling and

   15 processing equipment), materials, and ingredients of any kind.

   16          IT IS SO ORDERED.
   17                                                    ###
   18

   19

   20

   21

   22

   23
          Date: August 23, 2021
   24

   25

   26
   27

   28


                                                          2
        4816-7517-2594v.1-1015.146
